ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Receipt of the claim amendments and arguments/remarks filed 08 February 2022 is acknowledged.  Claims 1 and 8 have been amended.  Claims 14-17, 21-23, 25 and 27-35 are cancelled.  Claim 19 remains withdrawn from consideration.  Claims 36-40 have been added.  

Objections and/or Rejections
	Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  

Election/Restrictions
This application is in condition for allowance except for the presence of claim 19 directed to an invention non-elected without traverse.  Accordingly, claim 19 has been cancelled.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with James M. Heslin on 22 April 2022.
The application has been amended as follows:
Claim Amendments
1. 	(Currently Amended) A method for delivering frozen biologic particles (FBP) to a bronchus of a lung of a patient, said method comprising: 
delivering a breathing gas stream to the bronchus of the lung of the patient; and 
delivering FBP from an FBP source to the bronchus of the lung, wherein the FBP comprise a biologic material having an aqueous phase wherein the aqueous phase is frozen so that the material is formed into flowable particles having a size in the range from 4 µm to 100 µm, wherein the particles are capable of being carried into the lower lung of a patient by normal or induced respiration;
wherein the FBP are entrained in the breathing gas and carried by the breathing gas into the bronchus of the lung, wherein at least a portion of the aqueous phase of the FBP remains frozen as solid ice while being delivered to the bronchus of the lung and thaws only after the FBP are released into the lung.
	
	8. 	(Currently Amended) A method for delivering frozen biologic particles (FBP) to a bronchus of a lung of a patient, said method comprising: 
dispersing a plurality of boluses of FBP into a flowing carrier gas to entrain the FBP in the flowing carrier gas to produce an FBP-entrained flowing carrier gas stream, wherein the FSB comprise a biologic material having an aqueous phase wherein the aqueous phase is frozen so that the material is formed into flowable particles having a size in the range from 4 m to 100 m, wherein the particles are capable of being carried into the lower lung of a patient by normal or induced respiration; 
delivering the FBP-entrained flowing carrier gas stream to the bronchus of the lung of the patient simultaneously with a separate breathing gas stream in synchrony with the patient's inhalation cycle, wherein at least a portion of an aqueous content of the FBP remains frozen while being delivered having undergone a phase change from liquid water to solid ice.

19.	(Canceled)

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: Belson (US 2012/0167878 A1, cited in IDS filed 11/12/2019) discloses delivery of frozen particles to induce therapeutic hypothermia and that drugs can be included but that the drugs included are drugs to be used in combination with therapeutic hypothermia including anesthetic, pain relief, or diuretics (paragraphs [0011-0012] and [0026-0027]).  Belson does not specifically teach delivering frozen biologic particles (FBP) that comprises biologic material having an aqueous phase wherein the aqueous phase is frozen.  Mitsialis (US 2014/0065240 A1, cited in IDS filed 10/24/2018) mesenchymal stem cell derived exosomes (e.g. biologic material) used in treatment and or prevention of lung disease, which can be administered by inhalation (paragraphs [0004-0005]).  Crook (US 2008/0057040 A1) teaches frozen stem cell have enhanced viability after thawing (paragraph [0016]).  So, while there are teachings in the prior art for administering to the lung stem cells (e.g. biologic materials) for treating lung disease and teachings for freezing stem cells (e.g. biologic materials), there is no teachings or suggestions to incorporate delivery of frozen biologic particles (FBP) comprising biological material that have a size of 4 µm to 100 µm into the method disclosed by Belson that delivers frozen particles for inducing therapeutic hypothermia for treating including migraine, heart attack, stroke or myocardial infarction, and may include drugs including anesthetic, pain relief, or diuretics.  Therefore, the claimed invention is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1-13, 18, 20, 24, 26 and 36-40 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/John P Nguyen/
Examiner, Art Unit 1619




/Robert T. Crow/Primary Examiner, Art Unit 1634